 

Case 20-10343-LSS Doc 4863 Filed 05/24/21 Page 1 of 2

FILED
Jesbice Laur’ Sethey Silers for 2021 KAY 24 AM 9: 4S
___CLERK
Your eee Thaak you for Giving alsa yp oF DEL AWE
open te ter Jou. usher m Concerns are. Wt
Blase Hot hes exssiee n He BSA for Ceieree Yeors
L vay Sele hes het yrs issues thet has claret Ave
to He abuse | enduree ne 48 for m lee Herz
Cull ry reason tom wy cose A 15 Ther £
howe Dw dys fe)t the PSA get a 2S on Ws Vssve
for mm Jeers: Dam nocw concerned for ~ Grendel|der
oud +Hety childern ZF would net let my 2. demthe
Scout Lor Peer Someta would heptane ae LpawnsL-
ave tole | Ohardarer Sovy» Talso tole tem
ot all He Ghept ves be vcd oe a bey Kent T Lovet (t
After Yeo of Heapy Lhe dtadal te rake the
deersion Heat worl give Grqnel Kit "y bleasibs
to Yin We Scout, hed Such © great Ame are
Leemrved $2 much about Life tb Sell OL, eb fe
Lerenn/ee tes arith otters. Bevt- Stns Hy OSH bas nev
been held cccamtellly for 4, Crimes tHe Wow?
fo happen bo wae ent thosnd? ottes I belebe His Lime
thet they are held aceg » tor Whe a bet Wager te
thousensl of Sat” whe wet of Hem ae ~ /emmer
WH - US. t+hed OreneSusdile_ sustas yh Fhs fb.
mn, four Homo Coy Ads 2 yperum te ?

regs DAY Jef

 

  

   
  

N
—
oO
N
®
Do
©
oO
|
N
on
+
N
on
wo
oO
TC
2
i
9
©
ce
t+
oO
oO
a
”)
”)
—
oO
st
©
oO
7
©
N
®
Yn
©
O

i Ses

KANSAS CITY 640

7

tT
886810510155850

14 MAY 2021PM 4 L

 

FOREVER

Justice L Buri Selb er Gluerctein

Q5A Pani cuptey CAse r}}
224 rnakKA Street & * Fleer

sey fetfDetaoet DATE a pede

 
